788 N.W.2d 14 (2010)
AMERICAN HOME MORTGAGE SERVICING, Plaintiff/CounterDefendant-Appellant,
v.
Stephen PANKO, Defendant/Counter-Defendant, and
Lumbermans Financial, LLC, Defendant/Counter-Plaintiff/Cross-Plaintiff-Appellee, and
Ralph Holley and Melonee Monson-Holley, a/k/a Melonee Monson, a/k/a Melonee Holley, Defendants/Counter-Plaintiffs/Cross-Defendants-Appellees.
Docket No. 140958. COA No. 289585.
Supreme Court of Michigan.
September 15, 2010.

Order
On order of the Court, the application for leave to appeal the March 9, 2010 judgment of the Court of Appeals is considered and, it appearing to the Court that the case of Tus v. Hurt (Docket No. 139769) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.